        Case 1:19-cr-00521-PKC Document 51 Filed 03/04/20 Page 1 of 2




                                                    March 4, 2020

VIA ECF

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

      Re:    United States v. Peter Bright
             19 Cr. 521 (PKC)

Dear Judge Castel:

       As counsel to Mr. Peter Bright, I write to respectfully request that the Court
endorse the enclosed Order directing that the Bureau of Prisons (Metropolitan
Correction Center – New York) and the United States Marshals Service accept
certain clothing for Mr. Bright, Register Number 76309-054, to wear throughout the
duration of his trial commencing on March 10, 2020.

      Thank you for your consideration of this request.

                                                    Respectfully submitted,

                                                    /s/
                                                    Amy Gallicchio
                                                    Assistant Federal Defender
                                                    212-417-8728


cc: All counsel (via ECF)
             Case 1:19-cr-00521-PKC Document 51 Filed 03/04/20 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x

UNITED STATES OF AMERICA                                     :

                  - v. -                                     :       19 Cr. 521 (PKC)

PETER BRIGHT,                                                :

                           Defendant.                         :
--------------------------------------------------------------x

        Upon the request of defendant Peter Bright, by his counsel Amy Gallicchio, Esq.,

and with good cause shown it is hereby

        ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center –

New York, and the United States Marshals Service accept the following clothing for Mr.

Bright, Register Number 76309-054, to wear for appearances at his trial commencing on

March 10, 2020 and continuing thereafter:

        1.   Two pairs of slacks;
        2.   Three button-down shirts;
        3.   Five pairs of socks;
        4.   One pair of shoes;
        5.   One belt;
        6.   Five pairs of underwear;
        7.   Five white undershirts;
        8.   One suit jacket.


Dated: New York, New York
       March 4, 2020

                                                      SO ORDERED:

                                                      ____________________________________
                                                      HONORABLE P. KEVIN CASTEL
                                                      United States District Judge


                                                        1
